Citation Nr: 0026311	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  94-29 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
heart disability, based upon treatment at a VA Medical Center 
(VAMC) from February to April 1993.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1964.

This case came to the Board of Veterans' Appeals (Board) from 
a May 1995 RO decision which denied benefits under 
38 U.S.C.A. § 1151 for a heart disability, based upon 
treatment at a VAMC from February to April 1993.  A personal 
hearing was held before an RO hearing officer in April 1996.  
The veteran then appealed this claim to the United States 
Court of Appeals for Veterans Claims (Court).  In a March 
2000 memorandum decision, the Court determined that the VA 
should have informed the veteran of evidence needed to 
complete his claim, vacated the February 1998 Board decision, 
and remanded the claim for further action.

The Board notes that in its February 1998 decision, the Board 
denied the veteran's claim for service connection for an 
inner ear disability.  The veteran did not appeal this claim 
to the Court, and thus such issue is not before the Board.


REMAND

The veteran claims compensation benefits should be awarded 
for additional heart disability, including a myocardial 
infarction, resulting from the medication given to him at a 
VAMC during an admission from February to April 1993.

The Board notes that the veteran has a burden, under 38 
U.S.C.A. § 5107(a), of submitting evidence to show that his 
claim is well grounded, meaning plausible.  Jones v. West, 12 
Vet. App. 460 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  For his claim to be plausible or well grounded, it 
must be supported by competent evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
The requirements for a well-grounded claim for compensation 
under 38 U.S.C.A. § 1151 are similar to the requirements for 
a claim for service connection for a disability alleged to be 
due to military service.  Jones, supra.  More specifically, a 
well-grounded claim for § 1151 benefits requires (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury or disease as the result of VA 
hospitalization, medical or surgical treatment; and (3) 
medical evidence of a nexus between the asserted injury or 
disease and the current disability.  Jones, supra.

The Court's March 2000 memorandum decision determined that 
the veteran did not submit medical evidence of a nexus 
between his present heart disability and the treatment 
provided at a VAMC in 1993, as required by Jones, supra.  The 
Court noted that at his April 1996 RO hearing, the veteran 
testified that Dr. M. R. Sridharan, a VA physician, told him 
that he was taken off Cardizem because "Antabuse and 
Cardizem are not compatible."  The Court determined that the 
VA has a duty to advise the veteran that additional evidence 
is needed to complete his claim, specifically a medical 
opinion from Dr. Sridharan regarding whether a combination of 
Antabuse and Cardizem caused his fourth myocardial 
infarction.  38 U.S.C.A. § 5103(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Therefore, the Board finds that the RO should advise the 
veteran of the additional evidence (i.e., a medical opinion 
providing a nexus between his current heart disability and 
the treatment provided at a VAMC from February to April 1993) 
which is necessary for a well-grounded claim, as part of the 
VA's obligation to assist the veteran in completing his 
application for benefits.  38 U.S.C.A. § 5103(a) (West 1991); 
Voerth v. West, 13 Vet. App. 117 (1999); Robinette, supra.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should advise the veteran and 
his representative of additional evidence 
(i.e., a medical opinion providing a 
nexus between his current heart 
disability and the treatment provided at 
a VAMC from February to April 1993) which 
is necessary to complete his claim, and 
provide them with an opportunity to 
respond.

2.  Following completion of the above 
development, the RO should review the 
claim for compensation under 38 U.S.C.A. 
§ 1151 for a heart disability, based upon 
treatment at a VAMC from February to 
April 1993.  If the claim remains denied, 
then a supplemental statement of the case 
should be provided to the veteran and his 
representative, and they should be given 
an opportunity to respond.  Then, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


